UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-08937 CHANG-ON INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Utah 87-0302579 (State or other jurisdiction of incorporation ororganization) (I.R.S. Employer Identification No.) 514 No. 18 Building High New Technology Development Harbin, Heilongjiang Province, China (Address of principal executive offices) 86-451-82695010 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was require to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesþ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (of for such shorter period that the registrant was required to submit and post such files).YesþNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated fileroNon-accelerated fileroSmaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo þ APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. YesoNo o APPLICABLE ONLY TO CORPORATE ISSUERS As of May 17, 2010 the registrant’s outstanding common stock consisted of 67,307,366 shares Table of Contents PART I – FINANCIAL INFORMATION 2 Item 1. Financial Statements 2 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 3 Item 3. Quantitative and Qualitative Disclosures About Market Risk 7 Item 4. Controls and Procedures 7 PART II – OTHER INFORMATION 8 Item 1. Legal Proceedings 8 Item 2. Unregistered Sales of Equity Securities 8 Item 3. Defaults Upon Senior Securities 8 Item 4. (Removed and Reserved) 8 Item 5. Other Information 8 Item 6. Exhibits 8 1 PART I – FINANCIAL INFORMATION Item 1.Financial Statements The unaudited interim consolidated financial statements of Chang-On International, Inc. (“we”, “our”, “us”) follow. All currency references in this report are to U.S. dollars unless otherwise indicated. Chang-On International, Inc. (A Development Stage Company) March 31, 2010 Consolidated Balance Sheets F-1 Consolidated Statements of Operations (Unaudited) F-2 Consolidated Statements of Comprehensive Loss (Unaudited) F-3 Consolidated Statements of Changes in Equity (Deficit) (Unaudited) F-4 Consolidated Statements of Cash Flows (Unaudited) F-5 Notes to the Consolidated Financial Statements (Unaudited) F-6 - F-14 2 CHANG-ON INTERNATIONAL, INC. (A Development Stage Company) CONSOLIDATED BALANCE SHEETS March 31, December 31, (Unaudited) ASSETS Current Assets Cash $ $ Prepaid and other receivables Inventories (Note 4) Total Current Assets Property, plant and equipment, net (Note 5) Total Assets $ $ LIABILITIES Current Liabilities Trade accounts payable $ $ Accrued expenses Deferred income-government grants (Note 6) Due to shareholders (Note 7) Total Current Liabilities Total Liabilities EQUITY Chang-On International, Inc. Stockholders' Equity: Common stock, par value $0.001, authorized 100,000,000 shares, issued and outstanding 67,307,366 shares (Note 8) Additional paid in capital Deficit ) ) Deferred Compensation (Note 9) - ) Accumulated comprehensive income ) ) Total Chang-On International, Inc. Stockholders' equity ) Noncontrolling interest Total Equity Total Liabilities and Equity $ $ See accompanying notes to consolidated financial statements F-1 CHANG-ON INTERNATIONAL, INC. (A Development Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the Three Months Ended March 31, For the Period from November 26, 2004 (inception) to March 31, Net sales $
